                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

 MONROE GUARANTY INSURANCE                       §
 COMPANY,                                        §
                                                 §
               Plaintiff,                        §
                                                 §
 v.                                              §
                                                 §
 NEWTEX REALTY, LP,                              §      Civil Action No. 3:18-CV-256-L (BT)
                                                 §
             Defendant/Third-party Plaintiff,    §
                                                 §
 v.                                              §
                                                 §
 IMA WALDMAN,                                    §
                                                 §
             Third-party Defendant.              §


                                             ORDER

         Before the court is Third-party Defendant IMA Waldman’s Motion to Dismiss Defendant

Newtex Realty, LP’s Third-party Complaint Pursuant to Rule 12(b)(1) (Doc. 25), filed June 25,

2018. On March 4, 2019, United States Magistrate Judge Rebecca Rutherford entered the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge (“Report”),

recommending that the motion be granted and Defendant/Third-party Plaintiff Newtex Realty,

LP’s Third-party Complaint be dismissed without prejudice. No objections to the Report were

filed.

         Having reviewed the record in this case, Report, and applicable law, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court grants Third-party Defendant IMA Waldman’s Motion to

Dismiss Defendant Newtex Realty, LP’s Third-party Complaint Pursuant to Rule 12(b)(1) (Doc.



Order – Page 1
25), and dismisses without prejudice Defendant/Third-party Plaintiff Newtext Realty LP’s Third-

party Complaint (Doc. 14).

       It is so ordered this 19th day of March, 2019.



                                                   _________________________________
                                                   Sam A. Lindsay
                                                   United States District Judge




Order – Page 2
